—Order, Supreme Court, New York County (David Saxe, J.), entered on or about February 16, 1995, which, inter alia, granted defendant wife/s motion for a judgment of arrears of $106,896.11 and counsel fees of $2,000, and granted plaintiff husband’s cross motion for a downward modification of maintenance to the extent of reducing the cash payments from $1,000 to $500 a week and discharging the husband of his obligation to pay for the wife’s home nursing care and transportation to and from medical visits, both retroactive to the date of the cross motion, but refusing to discharge the husband of his obligation to maintain the parties’ two residences, unanimously affirmed, without costs.
The husband’s remedy for any inequity in the reduction of weekly maintenance to $500, instead of $400 as requested, is a speedy trial. The husband’s claim that he made a payment of temporary maintenance for which he was not credited is unsupported by any documentation, and his other claims concerning the amount of the arrears are unsubstantiated as well. The IAS Court correctly found that husband’s excuses for not being able to serve his motion for a downward modification earlier than he did does not amount to good cause warranting *230retroactivity to a date earlier than the making of the motion. The husband’s claim that the parties’ residences should be sold pendente lite was considered and rejected on a prior appeal (174 AD2d 428), and we see no reason to depart from that ruling. Concur — Ellerin, J. P., Kupferman, Ross and Williams, JJ.